Appellant was convicted of assault with intent to murder, his punishment being assessed at two years confinement in the penitentiary.
There were two cases filed against appellant in the District Court of *Page 31 
Potter County. Upon change of venue one was sent to Randall County and the other to Donley County. The facts show, as to the identity of the offenses, that they were committed the same night, in the same room and at the same time. The case from Donley County was reversed by this court on May 10th last. It charged an assault upon the daughter; this charged an assault upon the mother, both being for assault to murder. It is not the purpose of the writer to take up the statement of facts or go into a detailed statement of the facts. This being a companion case, the testimony is practically the same as to the merits of the case as stated in the appeal of the other case. The questions are practically the same. The writer does not care again to review those questions. On the authority of the opinion in the former case this judgment is reversed and the cause remanded.
Reversed and remanded.